DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending and have been examined in this application.
Claims 1, 3-8, 10, 12-14, and 16-20 are currently amended.
Claims 2, 9, 11, and 15 are previously presented.
Claim 21 is new.

Information Disclosure Statements
The Information Disclosure Statement (IDS) filed 17 September 2020 has been considered by the Examiner.

Response to Amendment
Applicant’s amendments filed 21 September 2020 have overcome the previous rejections under 35 U.S.C. 112 and 102. Therefore the rejections under 35 U.S.C. 112 and 102 have been withdrawn. However, new grounds of rejection are necessitated, below. The Examiner unsuccessfully attempted to reach Applicant by phone on 01/29/2021 to discuss new grounds of rejection.

Response to Arguments
Applicant’s arguments filed 21 September 2020 with respect to claim(s) 1-21 have been considered but are moot because the rejections Applicant argues have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 8, 13, and 17-18 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “the identification transmitter” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The same lack of antecedent basis also occurs in claim 13 lines 2-3.
Claim 17 recites the limitation “the mobile identification transmitter” in lines 5, 8-9, and 12. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-7, 9-12, 14-16, and 19-21 are allowed.
Claims 8, 13, and 17-18 would be allowable if the rejections under 35 U.S.C. 112 were overcome.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 19 are allowable over the prior art of record for their specific recitations of elements involved in a method and mobile identification transmitter for activating at least one security function of a security system of a vehicle, respectively, among other limitations, “wherein a second communication between a second transceiver unit (322) of the transceiver device (310) and a second communication unit (32) of the communication device (20) is used for the monitoring of the approach and initiation of the distance determination, wherein the first communication is carried out by means of ultra-wideband and the second communication is carried out by means of short-range wireless communication.”
The closest prior art is:
Uddin et al. (Pub. No.: US 2016/0059827 A1), which teaches detecting the approach and position of a wireless key fob using several ultra-wideband antennas, but fails to teach at least the initiation of the distance determination, performing a distance determination, and the distance determination being carried out by means of shirt-range wireless communication.
Hofbeck et al. (Pub. No.: DE 103 34 625 A1), which teaches using an LF ping in a wake-up process for initiating an ID transmitter. However, the LF ping is only used for distinguishing whether the ID transmitter is inside of or outside of the vehicle or for waking up the ID transmitter, and is not analogous to the initiation of the distance determination, above.
Laifenfeld et al. (Pub. No.: US 2016/0320469 A1), which teaches detecting short-range wireless signals communicated between the key fob and a plurality of nodes at the vehicle using an IEEE 802.11 protocol; calculating the distance of the key fob relative to each of the nodes attached to the vehicle based on the detected short-range wireless signal; and determining the location of the key fob based on the distance of the key fob relative to each of the nodes, but fails to teach the above claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662